

EXHIBIT 10.1
FIRST FINANCIAL BANCORP. AMENDED AND RESTATED 2012 STOCK PLAN
SECTION 1.    ESTABLISHMENT, DURATION AND PURPOSE
1.1    Establishment and Duration of the Plan. On February 28, 2012, the Board
of Directors of First Financial Bancorp (“First Financial”) approved and
adopted, subject to shareholder approval, the “First Financial Bancorp. 2012
Stock Plan” (the “2012 Stock Plan”). The 2012 Stock Plan became effective on May
22, 2012, the date on which the shareholders of First Financial approved the
adoption of the 2012 Stock Plan. The Board amended and restated the 2012 Stock
Plan as the “First Financial Bancorp. Amended and Restated 2012 Stock Plan” on
February 28, 2017 subject to the approval of the shareholders of First
Financial. The amendments made hereby to the 2012 Stock Plan shall affect only
Awards made on or after the Effective Date (as hereinafter defined). Awards
granted prior to the Effective Date shall be governed by the terms of the 2012
Stock Plan (as in effect prior to the Effective Date) and the applicable Award
Agreements. The terms of this Plan are not intended to affect the interpretation
of the 2012 Stock Plan as they existed prior to the Effective Date.
1.2    Term of the Plan. If adopted by the shareholders, this Plan shall remain
in effect, subject to the right of the Board or Committee to terminate the Plan
at any time pursuant to Section 11 herein, until all shares of Stock subject to
it shall have been purchased or acquired according to the provisions herein.
However, in no event may Awards be granted under this Plan on or after the fifth
(5th) anniversary of the Effective Date. Unless and until this Plan is approved
by the shareholders, the 2012 Stock Plan shall remain in effect according to its
original terms.
1.3    Purposes of the Plan. The purpose of this Plan is to recognize the
contributions made to First Financial and its Subsidiaries by Employees and
Non-Employee Directors, to provide such persons with additional incentive to
devote themselves to the future success of First Financial and its Subsidiaries,
and to improve the ability of First Financial and its Subsidiaries to attract,
retain and motivate such individuals, by providing them with the opportunity to
acquire or increase their proprietary interest in First Financial through
receipt of awards of or relating to the Stock of First Financial, including
Options, SARs, Restricted Stock and Stock Units.
SECTION 2.    DEFINITIONS
Each term set forth in this Section 2 shall have the meaning set forth opposite
such term for purposes of this Plan and, for purposes of such definitions, the
singular shall include the plural and the plural shall include the singular.
2.1Award - means any right granted under the Plan, including an Option, SAR,
Restricted Stock or Stock Unit.
2.2Award Agreement - means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of First Financial, be
transmitted electronically to any Participant. As used in this Plan, the term
“Award Agreement” includes an Option Agreement, a SAR Agreement and a Stock
Agreement in addition to any other Award Agreement.
2.3Board - means the Board of Directors of First Financial.
2.4Cause – means (1) an indictment of a Participant, or plea of guilty or plea
of nolo contendere by a Participant, to a charge of an act constituting a felony
under the federal laws of the United States, the laws of any state, or any other
applicable law, fraud, embezzlement, or misappropriation of assets, willful
misfeasance or dishonesty, or other actions or criminal conduct which materially
and adversely affects the business (including business reputation) or financial
condition of First Financial or any of its Subsidiaries or (2) the continued
failure of a Participant to perform substantially his or her employment duties
with First Financial or any of its Subsidiaries (other than any such failure
resulting from incapacity due to physical or mental illness), observe all
material obligations and conditions to be performed and observed by a
Participant under this Plan and any Award Agreement, or perform his or her
duties in accordance, in all material respects, with the policies and directions
established from time to time by First Financial or any of its Subsidiaries.
2.5Change in Control - means a change in control of First Financial of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act as in effect at the time of
such “change in control.” A Change in Control shall also be deemed to have
occurred for




--------------------------------------------------------------------------------




purposes of this Plan at such time as (i) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly,
of securities representing 35% or more of the combined voting power for election
of directors of the then outstanding securities of First Financial or any
successor of First Financial; (ii) during any period of two consecutive years or
less, individuals who at the beginning of such period constitute the Board
cease, for any reason, to constitute at least a majority of the Board, unless
the election or nomination for election of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; (iii) there is a consummation of any
reorganization, merger, consolidation or share exchange as a result of which the
Stock of First Financial shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of First Financial) or any dissolution or liquidation of First
Financial or any sale or the disposition of 50% or more of the assets or
business of First Financial; or (iv) there is a consummation of any
reorganization, merger, consolidation or share exchange unless (A) the persons
who were the beneficial owners of the outstanding shares of the Stock of First
Financial immediately before the consummation of such transaction beneficially
own more than 65% of the outstanding shares of the common or other voting stock
of the successor or survivor corporation in such transaction immediately
following the consummation of such transaction and (B) the number of shares of
the common or other voting stock of such successor or survivor corporation
beneficially owned by the persons described in clause (A) above immediately
following the consummation of such transaction is beneficially owned by each
such person in substantially the same proportion that each such person had
beneficially owned shares of Stock of First Financial immediately before the
consummation of such transaction, provided the percentage described in clause
(A) above of the beneficially owned shares of the successor or survivor
corporation and the number of shares described above in this clause (B) of the
beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of Stock of
First Financial by the persons described in such clause (A) immediately before
the consummation of such transaction.
2.6Code - means the Internal Revenue Code of 1986, as amended from time to time,
and the applicable rulings and regulations thereunder.
2.7Committee - means the committee appointed by the Board to administer the Plan
pursuant to Section 4.1 and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under SEC Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
who is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.
2.8Disability – means, as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Code Section 409A and is granted to a
Participant who is covered by the Company’s long-term disability insurance
policy or plan, if any, a physical or mental condition of the Participant that
would entitle him or her to payment of disability income payments under such
long-term disability insurance policy or plan as then in effect, (b) in the case
of an Award that is exempt from the application of the requirements of Code
Section 409A and is granted to a Participant who is not covered by the Company’s
long-term disability insurance policy or plan for whatever reason, or in the
event the Company does not maintain such a long-term disability insurance policy
or plan, and for purposes of an ISO granted under the Plan, a permanent and
total disability as defined in section 22(e)(3) of the Code and (c) in the case
of an Award that is not exempt from the application of the requirements of Code
Section 409A, a physical or mental condition of the Participant where (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company. A determination of Disability may be made by a physician selected or
approved by the Committee and, in this respect, the Participant shall submit to
an examination by such physician upon request by the Committee.
2.9Effective Date - means the date as of which this Plan is approved by First
Financial’s shareholders pursuant to Section 13.15 hereof.


2



--------------------------------------------------------------------------------




2.10Employee - means officers or other employees of First Financial or any
Subsidiary who are, in the judgment of the Committee acting in its absolute
discretion, directly or indirectly responsible for or contribute to the
management, growth and profitability of the business of First Financial or a
Subsidiary.
2.11Exchange Act - means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.
2.12Exercise Price - means (1) in the case of Options, the price specified in
the Participant’s Option Agreement as the price per share of Stock at which such
share can be purchased pursuant to the Option or (2) in the case of an SAR, the
price specified in the Participant’s SAR Agreement as the reference price per
share of Stock used to calculate the amount payable to the Participant. The
Exercise Price shall be no less than the Fair Market Value of a share of Stock
on the date the related Option or SAR is granted.
2.13 Fair Market Value - means (1) the closing price on any date for a share of
Stock as reported by The Wall Street Journal under the Nasdaq Stock Market
Composite Transactions quotation system (or under any successor quotation
system) or, if the Stock is no longer traded on the Nasdaq Stock Market, under
the quotation system under which such closing price is reported or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date or (2) such closing price as so
reported in accordance with clause (1) above for the immediately preceding
business day, or, if no newspaper or trade journal reports such closing price,
the price which the Committee acting in good faith determines through any
reasonable valuation method that a share of Stock might change hands between a
willing buyer and a willing seller, neither being under any compulsion to buy or
to sell and both having reasonable knowledge of the relevant facts. If the
closing price for a share of Stock is misquoted or omitted by the applicable
publication, the Committee shall directly solicit the information from officials
of the stock exchange or from other informed independent market sources.
2.14First Financial - means First Financial Bancorp. or any successor thereto.
2.15Good Reason – means, in connection with a termination of employment by a
Participant following a Change in Control, a material reduction in such
Participant’s base compensation or a material adverse alteration in such
Participant’s position or in the nature or status of such Participant’s
employment responsibilities from those in effect immediately prior to the Change
in Control.
2.16ISO - means an Option granted under Section 6 of this Plan to purchase Stock
which is evidenced by an Option Agreement which provides that the Option is
intended to satisfy the requirements for an incentive stock option under Code
Section 422, as now constituted or subsequently amended.
2.17Non-Employee Director - means a member of the Board who is not an Employee.
2.18NQO - means an Option granted under Section 6 of this Plan to purchase Stock
that is evidenced by an Option Agreement which by its terms does not qualify or
is not intended to qualify as an ISO.
2.19Option - means an ISO or a NQO or both, as the context requires.
2.20Option Agreement - means the written agreement or instrument which sets
forth the terms of an Option granted to a Participant under this Plan.
2.21Parent Corporation - means any corporation which is a parent corporation
(within the meaning of Code Section 424(e)) of First Financial.
2.22Participant - means an eligible person to whom an Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Award.
2.23Plan - means this First Financial Bancorp. Amended and Restated 2012 Stock
Plan, as amended from time to time.
2.24Performance Period - means the period selected by the Committee during which
performance is measured for purposes of determining the extent to which an Award
that is performance-based has been earned.
2.25Restricted Stock - means Stock granted pursuant to Section 7 of this Plan,
subject to any restrictions and conditions as established pursuant to Section 7.


3



--------------------------------------------------------------------------------




2.26Securities Act - means the Securities Act of 1933, as amended, and the
applicable rules and regulations thereunder.
2.27Stock - means the common shares, without par value, of First Financial.
2.28Stock Agreement - means the written agreement or instrument which sets forth
the terms of the grant of Restricted Stock or Stock Units to a Participant under
this Plan.
2.29Stock Appreciation Right or SAR - means a contractual right which is granted
pursuant to Section 6 of this Plan, which represents a promise to deliver Stock,
cash or other property equal in value to the excess of the Fair Market Value of
a share of Stock over the Exercise Price of the SAR, subject to the terms of the
SAR Agreement.
2.30SAR Agreement - means the written agreement or instrument which sets forth
the terms of a SAR granted to a Participant under this Plan.
2.31Stock Unit or Stock Units- means a contractual right granted to a
Participant pursuant to Section 7 to receive (i) a cash payment based upon the
Fair Market Value of the number of shares of Stock described in the applicable
Stock Agreement or (ii) the number of shares of Stock described in the
applicable Stock Agreement.
2.32Subsidiary - means any corporation which is a subsidiary corporation (within
the meaning of Code Section 424(f)) of First Financial except a corporation
which has subsidiary corporation status under Code Section 424(f) exclusively as
a result of First Financial or a First Financial subsidiary holding stock in
such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency.
SECTION 3.    SHARES RESERVED UNDER PLAN
3.1Shares. Subject to adjustment pursuant to Section 9 and the provisions of
this Section 3, the total number of shares of Stock which may be delivered
pursuant to Awards granted under the Plan on or after the Effective Date shall
not exceed 1,750,000 shares, plus the number of shares of Stock available for
Awards under the 2012 Stock Plan as of the Effective Date. Such shares of Stock
shall be reserved from authorized but unissued shares of Stock and/or from
shares of Stock which have been reacquired by First Financial and are held as
treasury shares.
3.2Share Counting. Any shares of Stock issued as Restricted Stock pursuant to
this Plan, after the Effective Date of this Plan, which are forfeited thereafter
shall again become available for issuance under this Plan, but (a) any shares of
Stock used to satisfy a withholding obligation under Section 13.4 shall not
again become available under Section 3.1 for issuance under this Plan, (b) any
shares of Stock which are tendered to First Financial to pay the Option Price of
an Option or which are tendered to First Financial in satisfaction of any
condition to a grant of Restricted Stock shall not again become available under
Section 3.1 for issuance under this Plan and (c) the gross number of shares of
Stock covered by a SAR, to the extent it is exercised, shall not again become
available under Section 3.1 for issuance under this Plan, regardless of the
number of shares used to settle the SAR upon exercise. Any shares of Stock
issued as Restricted Stock prior to the Effective Date (under the 2012 Stock
Plan) which are forfeited thereafter shall not be available for issuance under
this Plan.
3.3Shares under Awards. Of the shares of Stock authorized for issuance under the
Plan pursuant to Section 3.1:
(a)The maximum number of shares of Stock as to which a Participant may receive
Options or SARs in any calendar year is 250,000.
(b)The maximum number of shares of Stock that may be used for Awards (other than
Options and SARs) that are intended to qualify as “performance-based” in
accordance with Code Section 162(m) that may be granted to any Employee in any
calendar year is 250,000, or, in the event the Award is settled in cash, an
amount equal to the Fair Market Value of such number of shares on the date on
which the Award is settled.
(c)The maximum number of shares of Stock that may be subject to Incentive Stock
Options granted pursuant to this Plan is 500,000 shares in the aggregate.
(d)The maximum number of shares of Stock that may be subject to Awards of
Restricted Stock and Stock Units granted under this Plan is 1,750,000 shares
,plus the number of shares of Stock available for Awards under the 2012 Stock
Plan as of the Effective Date, in the aggregate.


4



--------------------------------------------------------------------------------




(e)The maximum number of shares of Stock that may be subject to Awards to a
Non-Employee Director in any twelve month period is 40,000 shares in the
aggregate.
The numbers of shares of Stock described above shall be as adjusted in
accordance with Section 9 of the Plan.
3.4Exception to Minimum Vesting Requirements. Notwithstanding the minimum
vesting requirements set forth in Sections 6.2, 6.7(a)(4) and 7.1(c), up to five
percent (5%) of the total number of shares of Stock authorized for issuance
under Section 3.1 may be issued under Awards, including Awards of Restricted
Stock, that are immediately vested or that vest within less than one (1) year.
3.5Use of Proceeds. The proceeds which First Financial receives from the sale of
any shares of Stock under the Plan shall be used for general corporate purposes
and shall be added to the general funds of First Financial.
SECTION 4.    PLAN ADMINISTRATION
4.1Authority of Committee. The Plan shall be administered by the Committee, or
in the Board’s sole discretion, by the Board. Except as limited by law, or by
the Articles of Incorporation or Regulations of First Financial, and subject to
the provisions of this Plan (including Sections 9, 10, 11 and 13), the Committee
shall have full power, authority, and sole and exclusive discretion:
(a)to construe and interpret the Plan and apply its provisions;
(b)to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(c)to authorize any person to execute, on behalf of First Financial, any
instrument required to carry out the purposes of the Plan;
(d)to the extent permitted by applicable law, to delegate its authority to one
or more officers of First Financial with respect to Awards that do not involve
covered employees under Code Section 162(m) or individuals subject to the
provisions of Section 16 of the Exchange Act;
(e)to determine when Awards are to be granted under the Plan;
(f)from time to time to select, subject to the limitations set forth in this
Plan, those individuals to whom Awards shall be granted;
(g)to determine the number of shares of Stock to be made subject to each Award;
(h)to determine whether each Option is to be an ISO or a NQO;
(i)to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;
(j)to designate an Award as a performance-based Award and to select the
performance criteria that will be used to establish the performance goals;
(k)subject to any limitations set forth in this Plan, to amend any outstanding
Award Agreement, including for the purpose of modifying the time or manner of
vesting, or the term of any outstanding Award;
(l)to determine the duration and purpose of leaves of absences which may be
granted to an Employee without constituting a termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under First Financial’s employment policies;
(m)to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and


5



--------------------------------------------------------------------------------




(n)to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
4.2Delegation. To the extent permitted by applicable law and Section 4.1(d), the
Committee may delegate its authority as identified herein to one or more
executive officers of First Financial, including without limitation the
authority to approve grants of Awards to Employees. To the extent that the
Committee delegates its authority to make grants, all references in the Plan to
the Committee’s authority to make grants and determinations with respect thereto
shall be deemed to include the Committee’s delegate(s). Any such delegate shall
serve at the pleasure of, and may be removed at any time by, the Committee.
4.3Decisions Binding. In making any determination or in taking or not taking any
action under the Plan, the Committee or its delegate(s) may obtain and may rely
on the advice of experts, including employees of and professional advisors to
First Financial. Any action taken by, or inaction of, the Committee or its
delegate(s) relating to or pursuant to the Plan shall be within the absolute
discretion of the Committee or its delegate. Such action or inaction of the
Committee or its delegate(s) shall be conclusive and binding on First Financial,
on each affected Participant and on each other person directly or indirectly
affected by such action, unless such action or inaction is determined by a court
having jurisdiction to be arbitrary and capricious.
SECTION 5.    PARTICIPATION AND AWARD AGREEMENTS
5.1Awards. The Committee may Grant ISOs to Employees who qualify for an ISO
grant under Code Section 422. Awards other than ISOs may be granted to Employees
and Non-Employee Directors.
5.2Participation. Upon being granted an Award under the Plan, an Employee or
Non-Employee Director shall become a Participant of the Plan and shall be bound
by the terms of the Plan and the applicable Award Agreement.
5.3Award Agreement. Each Award shall be evidenced by an Award Agreement which
shall set forth the terms of the Award. Each Participant shall acknowledge
receipt of the Award Agreement and shall agree to be bound by the terms of the
Plan and Award Agreement. The terms and conditions of Awards need not be the
same with respect to each Participant or with respect to each Award. Subject to
Section 9, the Committee may amend or modify an Award Agreement and the related
Award to the extent the Committee would have had the authority under the Plan to
grant such Award as so modified or amended, provided that such action would not
otherwise require shareholder approval in accordance with Section 11.
SECTION 6.    OPTIONS AND SARS
6.1Options. The Committee acting in its absolute discretion shall have the
authority to grant ISOs and NQOs to Employees and NQOs to Non-Employee
Directors. Such Options may be granted for any reason the Committee deems
appropriate under the circumstances. Each grant of an Option shall be evidenced
by an Option Agreement, and each Option Agreement shall set forth whether the
Option is an ISO or a NQO and shall set forth such other terms and conditions of
such grant, including the Exercise Price and any performance-based vesting
conditions, as the Committee acting in its absolute discretion deems consistent
with the terms of this Plan.
6.2Vesting. Except as otherwise provided in Section 3.4 or Section 10 or as
otherwise provided in the applicable Award Agreement in connection with the
death or Disability of a Participant, vesting of an Option granted to an
Employee under this Plan shall be subject to the satisfaction of a minimum
service requirement or a minimum Performance Period (or both) of at least one
(1) year. Unless otherwise provided by the Committee, an Option granted to a
Non-Employee Director shall become exercisable on the date that is one year from
the date on which such Option was granted.
6.3ISO Rules. Except as provided in Section 9, no term of this Plan relating to
ISOs shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be so exercised, so as to disqualify the Plan
or any ISO under Code Section 422 unless the Committee expressly determines that
such action is in the best interest of First Financial. The aggregate Fair
Market Value of ISOs granted to an Employee under this Plan and incentive stock
options granted to such Employee under any other stock option plan adopted by
First Financial, a Subsidiary or a Parent Corporation which first become
exercisable in any calendar year shall not exceed $100,000. Such Fair Market
Value figure shall be determined by the Committee as of the date the ISO or
other incentive stock option is granted, and the Committee shall interpret and
administer the limitation set forth in this Section 6.3 in accordance with Code
Section 422(d).
6.4Exercise Price, Exercise Period and No Dividend Equivalents.


6



--------------------------------------------------------------------------------




(a)Exercise Price. The Exercise Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted. The Exercise Price shall be payable in full upon the
exercise of any Option. Except in accordance with the provisions of Section 9 of
this Plan, the Committee shall not, absent the approval of First Financial’s
shareholders, take any action, whether through amendment, cancellation,
replacement grants, exchanges or any other means, to directly or indirectly
reduce the Exercise Price of any outstanding Option or to make a tender offer
for any Option.
(b)Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Agreement, but no Option Agreement shall make an Option exercisable before the
date such Option is granted or on or after the date which is the tenth
anniversary of the date such Option is granted. In the discretion of the
Committee, an Option Agreement may provide for the exercise of an Option after
the employment of an Employee or service of a Non-Employee Director has
terminated for any reason whatsoever, including, but not limited to, death or
Disability.
(c)Extension of Termination Date. An Option Agreement may provide that if the
exercise of the Option would be prohibited at any time because the issuance of
shares of Stock would violate the registration requirements under the Securities
Act or any other state or federal securities law or the rules of any securities
exchange or interdealer quotation system, then the exercise period of the such
Option shall be extended to a date that is thirty (30) days following the date
the exercise of such Option would no longer violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system;
provided that such extension shall not result in the Option becoming exercisable
after the tenth anniversary of the date the Option is granted.
(d)No Dividend Equivalents. In no event shall any Option Agreement granted under
the Plan include any right to receive dividend equivalents with respect to such
award.
(e)Shareholder Rights. A Participant shall have none of the rights of a
shareholder with respect to an Option, including, but not limited to the right
to dividends or voting rights, of First Financial until the Option has been
exercised and the Stock subject to the Option has been delivered to the
Participant in accordance with Section 13.1.
6.5Method of Exercise.
(a)Committee Rules. An Option may be exercised as provided in this Section 6.5
pursuant to procedures (including, without limitation, procedures restricting
the frequency or method of exercise) as shall be established by the Committee or
its delegate from time to time for the exercise of Options.
(b)Notice and Payment. An Option shall be exercised by delivering to the
Committee or its delegate during the period in which such Option is exercisable,
(1) written notice of exercise in a form acceptable to the Committee indicating
the specific number of shares of Stock subject to the Option which are being
exercised and (2) payment in full of the Exercise Price for such specific number
of shares. An Option Agreement, at the discretion of the Committee, may provide
for the payment of the Exercise Price by any of the following means:
(1)in cash, electronic funds transfer or a check acceptable to the Committee;
(2)in Stock which has been held by the Participant for a period acceptable to
the Committee and which Stock is otherwise acceptable to the Committee, provided
that the Committee may impose whatever restrictions it deems necessary or
desirable with respect to such method of payment;
(3)through a broker-facilitated cashless exercise procedure acceptable to the
Committee;
(4)by instructing the Committee to withhold a number of shares of Stock having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
of such Option; or
(5)any combination of the methods described in this Section 6.5(b) which is
acceptable to the Committee.
Any payment made in Stock shall be treated as equal to the Fair Market Value of
such Stock on the date the properly endorsed stock certificate for such Stock is
delivered to the Committee (or to its delegate) or, if payment is effected
through a certification of ownership of Stock in lieu of a stock certificate, on
the date the Option is exercised. Notwithstanding anything contained in this
Section 6.5, the exercise of an Option by a Participant that involves or may


7



--------------------------------------------------------------------------------




involve a direct or indirect extension of credit or arrangement of an extension
of credit by First Financial, directly or indirectly, in violation of Section
402(a) of the Sarbanes-Oxley Act of 2002, shall be prohibited.
(c)Restrictions. The Committee may from time to time establish procedures for
restricting the exercise of Options on any given date as the result of excessive
volume of exercise requests or any other problem in the established system for
processing Option exercise requests or for any other reason the Committee or its
delegate deems appropriate or necessary.
6.6Nontransferability. Except to the extent the Committee deems permissible and
consistent with the best interests of First Financial, neither an Option granted
under this Plan nor any related surrender rights nor any SAR shall be
transferable by a Participant other than by will or by the laws of descent and
distribution, and any grant by the Committee of a request by a Participant for
any transfer (other than a transfer by will or by the laws of descent and
distribution) of an NQO or SAR shall be conditioned on the transfer not being
made for value or consideration. Any such Option grant and surrender rights
under this Plan and any SAR granted under this Plan shall be exercisable during
a Participant’s lifetime, as the case may be, only by (subject to the first
sentence in this Section 6.6) the Participant, provided that in the event a
Participant is incapacitated and unable to exercise such Participant’s Option or
SAR, such Participant’s legal guardian or legal representative whom the
Committee (or its delegate) deems appropriate based on all applicable facts and
circumstances presented to the Committee (or its delegate) may exercise such
Participant’s Option or SAR, in accordance with the provisions of this Plan and
the applicable Option Agreement or SAR Agreement. The person or persons to whom
an Option or a SAR is transferred by will or by the laws of descent and
distribution (or pursuant to the first sentence of this Section 6.6) thereafter
shall be treated as the Participant under this Plan and subject to the
limitations and conditions of this Plan.
6.7SARs and Surrender Rights.
(a)Grant of SARs.
(1)The Committee acting in its absolute discretion may grant a Participant a SAR
representing a promise to deliver Stock, cash or other property equal in value
to the excess of the Fair Market Value of a share of Stock over the Exercise
Price of the SAR, subject to the terms of the SAR Agreement; provided, however,
that the Exercise Price for an SAR may not be less than the Fair Market Value of
a share of Stock on the date of grant. The Committee shall have the right to
make any such grant subject to such additional terms, including
performance-based vesting provisions, as the Committee deems appropriate and
such terms shall be set forth in the related SAR Agreement.
(2)Each SAR granted under this Plan shall be exercisable in whole or in part at
such time or times as set forth in the related SAR Agreement, but no SAR
Agreement shall make a SAR exercisable before the date such SAR is granted or on
or after the date which is the tenth anniversary of the date such SAR is
granted. In the discretion of the Committee, a SAR Agreement may provide for the
exercise of a SAR after the service of the Participant has terminated for any
reason whatsoever, including death or Disability.
(3)Except in accordance with the provisions of Section 9 of this Plan, the
Committee shall not, absent the approval of First Financial’s shareholders, take
any action, whether through amendment, cancellation, replacement grants,
exchanges or any other means, to directly or indirectly reduce the Exercise
Price of any outstanding SAR or to make a tender offer for any SAR.
(4)Except as otherwise provided in Section 3.4 or in Section 10 or as otherwise
provided in the applicable Award Agreement in connection with the death or
Disability of a participant, vesting of a SAR granted to an Employee under this
Plan shall be subject to the satisfaction of a minimum service requirement or a
minimum Performance Period (or both) of at least one (1) year. Unless otherwise
provided by the Committee, a SAR granted to a Non-Employee Director shall become
exercisable on the date that is one year from the date on which such SAR was
granted.
(b)Option Surrender Rights. The Committee acting in its absolute discretion also
may incorporate a provision in an Option Agreement to give an Employee the right
to surrender his or her Option in whole or in part in lieu of the exercise (in
whole or in part) of that Option on any date that:
(1)the Fair Market Value of the Stock subject to such Option exceeds the
Exercise Price of such Option, and
(2)the Option to purchase such Stock is otherwise exercisable.


8



--------------------------------------------------------------------------------




(c)Procedure. The exercise of a SAR or a surrender right in an Option shall be
effected by the delivery of the related SAR Agreement or Option Agreement to the
Committee (or to its delegate) together with a statement signed by the Employee
which specifies the number of shares of Stock as to which the Employee, as
appropriate, exercises his or her SAR or exercises his or her right to surrender
his or her Option and (at the Employee’s option) how he or she desires payment
to be made with respect to such shares.
(d)Payment. An Employee who exercises his or her SAR or right to surrender his
or her Option shall (to the extent consistent with an exemption under Rule 16b-3
and as specified in the related Option Agreement or SAR Agreement) receive a
payment in cash or in Stock, or in a combination of cash and Stock, equal in
amount on the date such exercise is effected to (i) the number of shares of
Stock with respect to which, as applicable, the SAR or the surrender right is
exercised times (ii) the excess of the Fair Market Value of a share of Stock on
such date over, as applicable, the Exercise Price of the SAR or Option. The
Committee acting in its absolute discretion shall determine the form of such
payment, and the Committee shall have the right (1) to take into account
whatever factors the Committee deems appropriate under the circumstances,
including any written request made by the Employee and delivered to the
Committee (or to its delegate) and (2) to forfeit an Employee’s right to payment
of cash in lieu of a fractional share of Stock if the Committee deems such
forfeiture necessary in order for the surrender of his or her Option under this
Section 6.7 to come within an exemption under Rule 16b-3. Any cash payment under
this Section 6.7 shall be made from First Financial’s general assets, and an
Employee shall be no more than a general and unsecured creditor of First
Financial with respect to such payment.
(e)Restrictions. Each SAR Agreement and each Option Agreement which incorporates
a provision to allow an Employee to surrender his or her Option shall
incorporate such additional restrictions on the exercise of such SAR or
surrender right as the Committee deems necessary to satisfy the conditions to
the exemption under Rule 16b-3.
SECTION 7.    RESTRICTED STOCK AND STOCK UNITS
7.1Committee Action.
(a)General. The Committee acting in its absolute discretion shall have the right
to grant Restricted Stock and Stock Units to Participants under this Plan from
time to time.
(b)Limitations. Each Award of Restricted Stock or Stock Units shall be evidenced
by a Stock Agreement, and each Stock Agreement shall set forth the conditions,
if any, which will need to be timely satisfied before the grant will be
effective and the conditions, if any, under which the Participant’s interest in
the related Stock or cash payment will be forfeited. Restricted Stock may be
granted subject to a holding period requirement after the Restricted Stock has
been issued and any vesting requirement has been satisfied.
(c)Vesting. Except as otherwise provided in Section 3.4 or in Section 10 or as
otherwise provided in the applicable Award Agreement in connection with the
death or Disability of a participant, the vesting of Restricted Stock or Stock
Units granted to an Employee shall be subject to the satisfaction of a minimum
service requirement or a minimum Performance Period (or both) of not less than
one (1) year. Unless otherwise provided by the Committee, Restricted Stock or
Stock Units granted to a Non-Employee Director shall become exercisable on the
date that is one year from the date on which such Restricted Stock or Stock
Units were granted.
7.2Conditions.
(a)Issuance Conditions for Restricted Stock. The Committee acting in its
absolute discretion may make the issuance of Restricted Stock to a Participant
subject to the satisfaction of one, or more than one, objective employment,
performance or other grant condition (which may or may not include performance
criteria described in Section 7.2(c)) which the Committee deems appropriate
under the circumstances, and the related Stock Agreement shall set forth each
such condition and the deadline for satisfying each such condition.
(b)Forfeiture Conditions for Restricted Stock and Stock Units. The Committee may
make Restricted Stock issued to a Participant or the Stock or cash that is
issuable under any Stock Unit grant subject to one, or more than one, objective
employment, performance or other forfeiture condition (which may or may not
include any performance goals described in Section 7.2(c)) which the Committee
acting in its absolute discretion deems appropriate under the circumstances, and
the related Stock Agreement shall set forth each such forfeiture condition and
the deadline for satisfying each such forfeiture condition. A Participant’s
nonforfeitable interest in Restricted Stock granted under this Plan or the
shares of Stock or cash issuable pursuant to any Stock Unit granted under this
Plan shall depend on the extent to which each such condition is timely
satisfied. Each share of Restricted Stock granted to a Participant shall again
become available under Section 3.1 (as of the date of forfeiture) if such


9



--------------------------------------------------------------------------------




share of Restricted Stock is forfeited as a result of a failure to timely
satisfy a forfeiture condition. When a Stock certificate is issued for shares of
Restricted Stock, such certificate shall be issued subject to (i) the
conditions, if any, described in this Section 7.2(b) and Section 7.2(c) to, or
for the benefit of, the Participant and (ii) a stock power in favor of First
Financial in order for First Financial to effect any forfeitures of such
Restricted Stock called for under this Section 7.2(b).
(c)Performance Goals.
(1)If, at the time of grant, the Committee intends a Restricted Stock or Stock
Unit grant to qualify as “other performance based compensation” within the
meaning of Code Section 162(m)(4), the Committee must establish performance
goals for the applicable Performance Period no later than 90 days after the
Performance Period begins (or by such other date as may be required under Code
Section 162(m)). Such performance goals must be based on one or more of the
business criteria described in this Section 7.2(c), including those that qualify
the Award as “other performance-based compensation” within the meaning of Code
Section 162(m)(4).
(2)A performance goal is described in this Section 7.2(c) if such goal relates
to one or more of the following objectives:
assets
 
average total common equity
 
Deposits
earnings per share
 
economic profit added
 
efficiency ratio
gross margin
 
gross revenue
 
internal rate of return
loans
 
net charge-offs
 
net income
net income before tax
 
net interest income
 
non-interest expense
non-interest income
 
non-performing assets
 
operating cash flow
pre-provision net revenue
 
return on assets
 
return on equity
return on risk weighted assets
 
return on sales
 
stock price
tangible equity
 
total shareholder return
 
 



A performance goal described in this Section 7.2(c)(2) may be set in any manner
determined by the Committee, including looking to achievement on an absolute or
relative basis in relation to peer groups or indexes, and may relate to First
Financial as a whole or one or more operating units of First Financial.
(3)The business criteria described in Section 7.2(c)(2) may include or exclude
“extraordinary items” as determined under U.S. generally accepted accounting
principles and any other extraordinary charges, losses from discontinued
operations, restatements and accounting changes and other unplanned special
charges such as restructuring expenses, acquisitions, acquisition expenses,
including expenses related to goodwill and other intangible assets, stock
offerings, stock repurchases and loan loss provisions. The Committee may also
adjust any performance goal for a period as it deems equitable in recognition of
unusual or non-recurring events affecting First Financial, changes in applicable
tax laws or accounting principles, or such other factors as the Committee may
determine; provided that with respect to any Award that is intended to satisfy
the requirements of Code Section 162(m), such adjustment shall not result in an
increase in the amount payable under the Award within the meaning of Code
Section 162 (m).
(4)If the Committee determines that a performance goal has been satisfied and
the satisfaction of such goal was intended to meet the requirements of Code
Section 162(m), the Committee shall certify that the goal has been satisfied in
accordance with the requirements set forth under such Code Section.
(5)Performance based Awards granted for a Performance Period shall be paid to
Participants as soon as administratively practicable following completion of the
certifications required by this Section 7.2, but in no event later than 2 1/2
months following the end of the calendar year during which the Performance
Period is completed.
7.3Dividends and Voting Rights.
(a)Cash Dividends. Subject to Section 7.3(d), in no event shall cash dividends
paid with respect to Restricted Stock or Stock Units become payable before the
date such Restricted Stock or Stock Units have become fully vested and
nonforfeitable. Any cash dividends paid with respect to any such unvested
Restricted Stock


10



--------------------------------------------------------------------------------




shall be withheld by the Company for the Participant’s account. The cash
dividends so withheld by the Committee and attributable to any particular share
of Restricted Stock (and earnings thereon, if applicable) shall be distributed
to the Participant in cash or, at the discretion of the Committee, in shares of
Stock having a Fair Market Value equal to the amount of such dividends, if
applicable, upon the vesting and release of restrictions on such Stock and, if
such Stock is forfeited, then the Participant shall have no right to, and shall
forfeit, such dividends. Unless otherwise set forth in the Stock Agreement which
evidences a Stock Unit grant, if a cash dividend is paid on the shares of Stock
described in a Stock Unit grant, such cash dividend shall be treated as
reinvested in shares of Stock at the Fair Market Value of such shares on the
date of payment of such dividend and shall increase the number of shares of
Stock described in such Stock Unit grant.
(b)Stock Dividends. If a Stock dividend is declared on a share of Restricted
Stock, such Stock dividend shall be treated as part of the grant of the related
Restricted Stock, and a Participant’s interest in such Stock dividend shall be
forfeited or shall become vested and nonforfeitable at the same time as the
Stock with respect to which the Stock dividend was paid is forfeited or becomes
vested and nonforfeitable. Unless otherwise set forth in the Stock Agreement
which evidences a Stock Unit grant, if a Stock dividend is declared on any
shares of Stock described in a Stock Unit grant, such dividend shall increase
the number of shares of Stock described in such Stock Unit grant.
(c)Dividends Payable With Respect to Unearned Performance Stock. Notwithstanding
anything herein to the contrary, in no event shall a Stock Agreement which
evidences a grant of Restricted Stock or Stock Units subject to performance
criteria provide for payment of any dividends or dividend equivalents on such
Restricted Stock or Stock Units prior to the date on which the Restricted Stock
or Stock Units have fully vested as a result of satisfaction of the applicable
performance criteria. Any such dividends or dividend equivalents shall be
forfeited to the extent the Restricted Stock or Stock Units to which they relate
are forfeited or terminated.
(d)Voting Rights. A Participant shall have the right to vote shares of
Restricted Stock which have been issued pursuant to Section 7.2(b) before his or
her interest in such Stock has been forfeited or has become nonforfeitable.
Participants shall have no voting rights with respect to any Stock Unit Award
prior to the date the Stock underlying such Award is properly issued to the
Participant.
(e)Nontransferability. No Restricted Stock grant and no shares issued pursuant
to a Restricted Stock grant shall be transferable by a Participant other than by
will or by the laws of descent and distribution before a Participant’s interest
in such shares have become completely nonforfeitable, and no interests in a
Stock Unit grant shall be transferable other than by will or the laws of descent
and distribution except as otherwise provided in the related Stock Agreement.
(f)Creditor Status. A Participant to whom a Stock Unit is granted shall be no
more than a general and unsecured creditor of First Financial with respect to
any cash payment due under such grant.
7.4Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
Restricted Stock at such time as a Participant’s interest in such Stock becomes
fully vested and nonforfeitable under this Plan, and the certificate
representing such share shall be reissued as soon as practicable thereafter
without any further restrictions related to Section 7.2(b) or Section 7.3 and
shall be transferred to the Participant.
7.5Other Awards. The Committee is authorized, subject to the restrictions of
applicable law, to grant Restricted Stock or Stock Unit Awards in lieu of
obligations of First Financial or a Subsidiary to pay cash or deliver other
property under other shareholder approved plans or compensatory arrangements of
First Financial, including without limitation, First Financial’s annual
incentive plan. Subject to the provisions of the Plan, the Committee shall have
full power, authority, and sole and exclusive discretion to determine the
persons to whom and the time or times at which such Awards shall be made or vest
and the number of shares of Stock to be granted pursuant to such Awards;
provided that any Awards granted under this Section 7.5 shall be subject to the
limitations of Section 3.3 of the Plan (other than Section 3.3 (b) to the extent
such other plan satisfies the applicable requirements of Code Section 162(m)).
SECTION 8.    SECURITIES REGISTRATION
Each Option Agreement, SAR Agreement and Stock Agreement shall provide that,
upon the receipt of shares of Stock as a result of the exercise of an Option (or
any related surrender right) or a SAR or the satisfaction of the forfeiture
conditions under a Stock Agreement for Restricted Stock or Stock Unit payable in
Stock, the Participant shall, if so requested by First Financial, hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by First Financial, shall deliver to First
Financial a written statement satisfactory to First Financial to that effect. As
for Stock issued pursuant to this Plan, First Financial at its expense


11



--------------------------------------------------------------------------------




shall take such action as it deems necessary or appropriate to register the
original issuance of such Stock to a Participant under the Securities Act, or
under any other applicable securities laws or to qualify such Stock for an
exemption under any such laws prior to the issuance of such Stock to a
Participant; however, First Financial shall have no obligation whatsoever to
take any such action in connection with the transfer, resale or other
disposition of such Stock by a Participant.
SECTION 9.    ADJUSTMENT
9.1Capital Structure. The number, kind or class (or any combination thereof) of
shares of First Financial reserved under Section 3 of this Plan, the grant
limitations described in Section 3 of this Plan, the number, kind or class (or
any combination thereof) of shares of First Financial subject to Options or SARs
granted under this Plan and the Exercise Price of such Options and SARs as well
as the number, kind or class of shares of First Financial subject to Restricted
Stock grants and the number, kind or class of shares of First Financial
described in Stock Unit grants under this Plan shall be adjusted by the
Committee in an equitable manner to reflect any change in the capitalization of
First Financial, including, but not limited to, such changes as share dividends
or share splits to the extent necessary to preserve the economic intent of such
Award; provided that unless the Committee specifically determines that such
adjustment is in the best interests of First Financial, such adjustment shall
not be made in a manner that will adversely affect the taxation of such Awards
under Code Sections 422, 409A or 162(m) or the exemption of such Awards pursuant
to Rule 16b-3. Any determination by the Committee pursuant to this Section 9.1
shall be final and binding on all affected Participants.
9.2Mergers. The Board as part of any corporate transaction described in Code
Section 424(a) shall adjust (in any manner which the Board in its discretion
deems consistent with Code Section 424(a)) the number, kind or class (or any
combination thereof) of shares of First Financial reserved under Section 3 of
this Plan and the grant limitations described in Section 3 of this Plan.
Furthermore, the Board as part of any corporate transaction described in Code
Section 424(a) shall adjust (in any manner which the Board in its discretion
deems consistent with Code Section 424(a)) the number, kind or class (or any
combination thereof) of shares of First Financial underlying any Restricted
Stock and Stock Unit grants previously made under this Plan and any related
grant conditions and forfeiture conditions, and the number, kind or class (or
any combination thereof) of shares of First Financial subject to Option and SAR
grants previously made under this Plan and the related Exercise Price for each
such Option and SAR, and, further, shall (in any manner which the Board in its
discretion deems consistent with Code Section 424(a) and without regard to the
grant limitations described in Section 3 of this Plan) make Restricted Stock,
Stock Unit, Option and SAR grants to effect the assumption of, or the
substitution for, restricted stock, stock unit, option and stock appreciation
right grants previously made by any other corporation to the extent that such
corporate transaction calls for such substitution or assumption of such
restricted stock, stock unit, option or stock appreciation rights grants.
9.3General. If any adjustment under this Section 9 would create a fractional
share of Stock or a right to acquire a fractional share of Stock, such
fractional share shall be disregarded and the number of shares of Stock reserved
under this Plan and the number subject to any Option, SAR, Restricted Stock or
Stock Unit grant shall be the next lower number of shares of Stock, rounding all
fractions downward. First Financial shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.
SECTION 10.    CHANGE IN CONTROL
10.1    The Committee may provide in any Award Agreement for provisions relating
to a Change in Control, including, without limitation, the acceleration of the
vesting, delivery or exercisability of, or the lapse of restrictions with
respect to, any outstanding Awards; provided, however, that, in addition to any
conditions provided for in the Award Agreement, any acceleration of the vesting,
delivery or exercisability of, or the lapse of restrictions with respect to, any
outstanding Awards in connection with a Change in Control may occur with respect
to any Participant who is an Employee only if (i) the Change in Control occurs
and (ii) the Participant’s employment with First Financial or any of its
Subsidiaries is terminated without Cause or by the Participant for Good Reason
within 18 months following such Change in Control.
10.2     Unless otherwise provided in the applicable Award Agreement and except
as otherwise determined by the Committee, in the event of a merger,
consolidation, mandatory share exchange or other similar business combination of
First Financial with or into any other entity (“successor entity”) or any
transaction in which another person or entity acquires all of the issued and
outstanding Stock of First Financial or all or substantially all of the assets
of First Financial and its Subsidiaries, an outstanding Award may be assumed or
an award of equivalent value may be substituted by such successor entity or a
parent or subsidiary of such successor entity, and such an assumption or
substitution shall not be deemed to violate this Plan or any provision of any
Award Agreement.


12



--------------------------------------------------------------------------------




10.3    With respect to Awards subject to performance goals, in the event of a
Change in Control, except as otherwise determined by the Committee, all
incomplete Performance Periods in respect of such Award in effect on the date
the Change in Control occurs shall end on the date of such change and the
Committee shall (i) determine the extent to which performance goals with respect
to each such Performance Period have been met based upon such audited or
unaudited financial information then available as it deems relevant and (ii)
cause to be paid to the Participant pro-rated Awards (based on each completed
day of the Performance Period prior to the Change in Control) based upon the
Committee’s determination of the degree of attainment of such performance goals
or, if not determinable, assuming that the applicable target levels of
performance have been attained (or on such other basis as the Committee
determines to be appropriate); provided that in no event shall a Participant
become entitled to a payout in excess of the target level payout with respect to
a performance goal for which the Committee has not determined the actual level
of achievement.
Notwithstanding the foregoing provisions of this Section 10, in connection with
the payment of any amount subject to Code Section 409A, this Section 10 shall
have no effect on the payment date of such amount.
SECTION 11.    AMENDMENT OR TERMINATION
The Board or the Committee may at any time in its sole discretion, for any
reason whatsoever, terminate or suspend the Plan, and from time to time may
amend or modify the Plan or an Award; provided that without the approval by a
majority of the votes cast at a duly constituted meeting of shareholders of
First Financial, no amendment or modification to the Plan or Award may
materially modify the Plan or Award in any way that would require shareholder
approval under any regulatory requirement that the Committee determines to be
applicable, including without limitation, the rules of the Nasdaq Stock Market.
Suspension or termination of the Plan shall not affect the Committee’s ability
to exercise the powers granted to it with respect to Options, SARs or surrender
rights, Restricted Stock or Stock Unit granted under this Plan prior to the date
of such suspension or termination.
SECTION 12.    FORFEITURE AND CLAWBACKS
12.1Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s employment or service for Cause, or other
conduct by the Participant that is detrimental to the business or reputation of
First Financial.
12.2Clawback. If, following the payment or vesting of any Award, the Committee
determines that such payment or vesting was based on materially inaccurate
financial statements (which includes, but is not limited to, statements of
earnings, revenues or gains) or any other materially inaccurate performance
metric criteria (or any Award is subject to recovery under any law, government
regulation, exchange listing requirement or First Financial policy), First
Financial shall be entitled to receive, and the Participant shall be obligated
to pay to First Financial immediately upon demand therefor, the portion of the
bonus that the Committee determines was not earned (or such greater amount that
may be required by applicable law, regulation, exchange listing rule, or First
Financial policy).
SECTION 13.    MISCELLANEOUS
13.1Shareholder Rights. No Participant shall have any rights as a shareholder of
First Financial as a result of the grant of an Award under this Plan (other than
a Restricted Stock Award) pending the actual delivery of the Stock subject to
such Award. Subject to Section 7.4 and except as provided in Section 7.3(e), a
Participant’s rights as a shareholder in the shares of Stock related to a
Restricted Stock grant which is effective shall be set forth in the related
Stock Agreement.
13.2No Contract of Employment or Service. The grant of an Option, SAR,
Restricted Stock or Stock Unit to a Participant under this Plan shall not
constitute a contract of employment or an agreement to continue his or her
status as an Employee or Non-Employee Director and shall not confer on a
Participant any rights in addition to those rights, if any, expressly set forth
in the Award Agreement which evidences his or her Award.
13.3Share Retention Guidelines. Shares of Stock acquired by a Participant under
this Plan may be subject to share retention guidelines established by First
Financial.
13.4Withholding. The exercise of any Option or SAR granted under this Plan and
the acceptance of a Restricted Stock or Stock Unit grant shall constitute a
Participant’s full and complete consent to whatever action the


13



--------------------------------------------------------------------------------




Committee deems necessary to satisfy the maximum federal and state tax
withholding requirements, if any, which the Committee acting in its discretion
deems applicable to such exercise or such Restricted Stock or Stock Unit grant
or vesting. The Committee also shall have the right to provide in an Option
Agreement, SAR Agreement or Stock Agreement (other than an agreement evidencing
a Stock Unit or other award under the Plan which is subject to Code Section
409A) that an Employee may elect to satisfy minimum federal and state tax
withholding requirements, if any, through a reduction in the number of shares of
Stock actually transferred, or the cash payments to be made, to him or to her
under this Plan, and any such election and any such reduction shall be effected
so as to satisfy the conditions to the exemption under Rule 16b-3.
13.5Compliance with Code Section 409A. The Plan is intended to comply with Code
Section 409A to the extent subject thereto, and, accordingly, to the maximum
extent permitted, the Plan shall be interpreted and administered to be in
compliance therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6) month period immediately following the
Participant’s termination of employment or service shall instead be paid on the
first payroll date after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither First Financial nor the Committee shall
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Participant under Code Section 409A and neither First
Financial nor the Committee will have any liability to any Participant for such
tax or penalty.
13.6Requirements of Law. The granting of Options, SARs, Restricted Stock and
Stock Units and the issuance of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
13.7Securities Law Compliance. With respect to Participants defined as
“insiders” under Section 16 of the Exchange Act, transactions under this Plan
are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.
13.8Indemnification. Each person who is or shall have been a member of the
Committee and each delegate of such Committee shall be indemnified and held
harmless by First Financial against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be made a party or in which he or she may be involved in by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with First
Financial’s approval, or paid by him or her in satisfaction of any judgment in
any such action, suit, or proceeding against him or her, provided that First
Financial is given an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it personally. The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which such persons may be
entitled under First Financial’s Articles of Incorporation or Regulations, by
contract, as a matter of law, or otherwise.
13.9Headings and Captions. The headings and captions here are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.
13.10Governing Law. This Plan shall be construed under the laws of the State of
Ohio (excluding its choice-of-law rules) to the extent not superseded by federal
law.
13.11Invalid Provisions. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
13.12Conflicts. In the event of a conflict between the terms of this Plan and
any Option Agreement, Stock Agreement or SAR Agreement, the terms of the Plan
shall prevail.
13.13Successors. All obligations of First Financial under the Plan with respect
to Options, SARs, Restricted Stock and Stock Units granted hereunder shall be
binding on any successor to First Financial, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of First
Financial.


14



--------------------------------------------------------------------------------




13.14Deferral of Awards. To the extent provided by the Committee under this Plan
or an applicable deferral plan established by First Financial or a Subsidiary,
the receipt of payment of cash or delivery of Stock that would otherwise be due
to a Participant pursuant to an Award hereunder, other than Options and SARs,
may be deferred at the election of the Participant. Any such deferral elections
and the payment of any amounts so deferred shall be made in accordance with such
rules and procedures as the Committee may establish under this Plan or the
applicable deferral plan, which rules and procedures shall comply with Code
Section 409A.
13.15    Date of Adoption of Plan; Shareholder Approval Required. The adoption
of the Plan as amended and restated on February 28, 2017 is expressly
conditioned on the approval of the shareholders of First Financial in accordance
with Treasury Regulation 1.162-27(e)(4), Section 422 of the Code and the rules
of Nasdaq and other applicable law.




15

